Electronically Filed
                                                         Supreme Court
                                                         SCOT-XX-XXXXXXX
                                                         18-JAN-2019
                                                         12:57 PM
                           SCOT-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE HERBERT HOLT KAUAHI, Petitioner.


                         ORIGINAL PROCEEDING

                 ORDER DISMISSING REQUEST FOR RELIEF
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Herbert Holt Kauahi’s

request for relief, filed on January 9, 2019, the supporting

documents and submissions, and the record, it appears that, under

the facts and circumstances of this matter, this court does not

have jurisdiction to provide petitioner the relief he seeks

related to his claim to the Land Trust of Kamehameha III.        See

HRS § 602-5 (2016).    Accordingly,

          IT IS HEREBY ORDERED that the request for relief is

dismissed.

          DATED: Honolulu, Hawai#i, January 18, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson